 

EXHIBIT 10.10

 

 



FORM (FOR NETHERLANDS EMPLOYEES) OF

LYDALL, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made between
Lydall, Inc., a Delaware corporation (“Lydall”), and the recipient (the
“Recipient”) with respect to a Nonqualified Stock Option granted under Lydall’s
2012 Stock Incentive Plan (the "Plan") pursuant to the award letter (the “Award
Letter”), dated [_________], from Lydall to the Recipient. All capitalized terms
used but not defined in this Agreement shall have the same meanings that have
been ascribed to them in the Plan.

 

1. Grant of Award. On the Date of Grant (as defined in the Award Letter), the
Recipient has been granted a Nonqualified Stock Option to purchase up to the
number of shares of Common Stock as set forth in the Award Letter (the
“Option”). The Option is subject to the terms and conditions set forth in the
Award Letter, this Agreement and the Plan. The vesting and exercisability
schedule of the Option is set forth in the Award Letter.

 

2. Type of Option. The Option is a Nonqualified Stock Option .

 

3. Option Price. The purchase price of each Share subject to the Option is set
forth in the Award Letter.

 

4.    Acceptance of Option. The Recipient shall have no rights with respect to
the Option unless the Recipient accepts this Agreement no later than the close
of business on the date that is sixty (60) days after the Date of Grant. Such
acceptance of the Option shall be effected by accessing the website of Lydall’s
administrative agent (the “Administrative Agent”), referenced in the Award
Letter, and completing the required on-line grant acknowledgement process.

 

5. Manner of Exercise.

 

(a) Administrative Agent. To the extent the Option is exercisable in accordance
with the Award Letter, the Administrative Agent must be used to exercise all or
any portion of the Option. The Administrative Agent will provide the Recipient
with a confirmation of each exercise made. The Administrative Agent will collect
funds for the option purchase price and taxes related to an exercise (as
applicable). To exercise all or any portion of the Option or to ask questions
regarding how to exercise, contact the Administrative Agent.

 

(b) Payment Upon Exercise. Shares purchased upon the exercise of the Option
shall be paid for as follows:

 

(i) in cash or by check, payable to the order of Lydall;

 

(ii) unless prohibited by the Plan Administrator, by a “broker-assisted cashless
exercise” procedure consistent with Section 5(f)(2) of the Plan;

 

(iii) unless prohibited by the Plan Administrator, by delivery at the time of
exercise (either by actual physical delivery or by attestation) of Shares owned
by the Recipient valued at their Fair Market Value, provided (i) such method of
payment is then permitted under applicable law, (ii) such Shares, if acquired
directly from Lydall, were owned by the Recipient for such minimum period of
time, if any, as may be established by the Plan Administrator, and (iii) such
Shares are not subject to any repurchase, forfeiture, unfulfilled vesting or
other similar requirements; or

NETHERLANDS Form of Non-Qual Stock Option Agreement1

 

 

EXHIBIT 10.10 

 

(iv) only if expressly permitted by the Plan Administrator, any other method
permitted under the Plan.

 

(c) Tax Withholding. All taxes, duties, levies, charges and social securities
premiums ("Taxes") payable (ultimately) by the Recipient in connection with this
Stock Option Agreement, including the grant, ownership, vesting and/or exercise
of the Stock Options and/or the sale, delivery or ownership of the Share(s)
acquired in connection with the exercise of the Stock Options are for the sole
risk and account of the Recipient. By signing the Stock Option Agreement, the
Recipient authorizes Lydall or its respective Lydall Affiliate to make whatever
deductions or withholdings from his salary or compensation, owed to him by
Lydall or the Lydall Affiliate, which may be required to settle any Taxes to be
determined by Lydall necessary to be withheld or deducted under applicable tax
and social security laws and regulations.




(d) Compliance With Policies. All employees must comply with Lydall’s policies
regarding trading of its securities. In addition, Lydall requires officers
designated under Section 16 of the Exchange Act and certain other designated
employees to pre-clear certain transactions with Lydall’s General Counsel. The
Recipient should consult applicable Lydall policies prior to engaging in any
transaction relating to the Option.

 

6. Other Terms and Conditions.

 

(a) Term of Option. The Option shall have a maximum term of ten (10) years from
the Date of Grant, subject to earlier termination in accordance with the
following provisions in the event that the Recipient ceases to be an employee of
the Company:

 

(i) Termination by Reason of Death or Disability. If the Recipient’s employment
by the Company terminates by reason of the death or permanent and total
disability (as defined in Section 22(e) of the Code) (“Disability”) of the
Recipient, the Option shall thereupon automatically terminate, except that the
portion of the Option that has vested on or prior to the date of termination may
thereafter be exercised by the Recipient or the legal representative of his or
her estate for a period of one year from the date of such termination of
employment or until the expiration of the maximum term of the Option, whichever
period is shorter.

 

(ii) Other Termination. If the Recipient’s employment by the Company terminates
for any reason other than the death or Disability of the Recipient, and provided
the termination was not for Cause, the Option shall thereupon automatically
terminate, except that the portion of the Option that was vested on or prior to
the date of such termination of employment may thereafter be exercised by the
Recipient for a period of one year from the date of such termination of
employment or until the expiration of the maximum term of such Option, whichever
period is shorter. Notwithstanding the foregoing, if the Plan Administrator
determines that the termination of the Recipient’s employment by the Company was
for Cause, the Option shall automatically terminate as of the date of such
termination of employment, and no portion of the Option may be exercised by the
Recipient after such date.

NETHERLANDS Form of Non-Qual Stock Option Agreement2

 

 

EXHIBIT 10.10 

 

(b) Exercise of Option and Limitations Thereon. The Option shall become
exercisable subject to the limitations set forth in the Award Letter.

 

(c) Nontransferability. Except as permitted by the Plan Administrator pursuant
to Section 9(a) of the Plan, the Option shall not be transferable by the
Recipient except by will or by the laws of descent and distribution, and the
Option shall be exercisable, during the Recipient’s lifetime, only by the
Recipient.

 

(d) No Stockholder Rights. The Recipient shall not be entitled to any rights as
a stockholder with respect to any Shares subject to the Option prior to the date
of issuance to him or her of any such Shares following a valid exercise of the
Option.

 

(e) Recoupment of Awards. The Option shall be subject to the forfeiture and
recoupment provisions of Section 10(a) of the Plan.

 

 

7. No Employment Rights. Nothing in this Agreement shall be deemed to: (a)
confer or be deemed to confer upon the Recipient any right to continue in the
employ of the Company or in any way affect the right of the Company to dismiss
or otherwise terminate the Recipient’s employment at any time for any reason
with or without cause, (b) impose upon the Company any liability for any
forfeiture of the Option which may result if the Recipient’s employment is
terminated, or (c) affect the Company’s right to terminate or modify any
contractual relationship with a Recipient who is not an employee of the Company.

 

8. Changes in Capitalization. Neither this Agreement nor the grant of the Option
shall affect in any way the right or power of Lydall or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in Lydall’s capital structure or its business, or any merger or
consolidation of Lydall or any Lydall Affiliate, or any issue of bonds,
debentures, preferred or prior preference stocks ahead of or affecting the
Common Stock or the rights thereof, or the dissolution or liquidation of Lydall
or any Lydall Affiliate, or any sale or transfer of all or any part of Lydall’s
assets or business, or any other corporate act or proceedings, whether of a
similar character or otherwise.

 

9. Change in Control. Upon a Change in Control Event or other Reorganization
Event, the Option shall be subject to the terms of the Plan.

 

10. Plan Terms and Plan Administrator Authority. This Agreement and the rights
of the Recipient hereunder are subject to all of the terms and conditions of the
Plan, as it may be amended from time to time, as well as to such rules and
regulations as the Plan Administrator may adopt for the administration of the
Plan. It is expressly understood that the Plan Administrator is authorized to
administer, construe and make, in its sole and absolute discretion, all
determinations necessary or appropriate for the administration of the Plan and
this Agreement, all of which shall be binding upon the Recipient. This Agreement
shall be interpreted and applied in a manner consistent with the provisions of
the Plan, and in the event of any inconsistency between this Agreement and the
Plan, the terms of the Plan shall control.

NETHERLANDS Form of Non-Qual Stock Option Agreement3

 

 

EXHIBIT 10.10

 

11. Miscellaneous

 

(a)          Amendment; Modification; Waiver. No provision of this Agreement may
be amended, modified or waived unless authorized by the Plan Administrator, and
no amendment or modification of this Agreement may be made without Recipient’s
consent except as permitted by Section 9(e) of the Plan.

 

(b)          Notices. Except as otherwise provided herein, every notice or other
communication relating to this Agreement shall be in writing, and shall be
mailed or delivered to the party for whom it is intended at such address as may
from time to time be designated by such party in a notice mailed or delivered to
the other party as herein provided; provided, that, unless and until some other
address be so designated, all notices or communications to the Company shall be
mailed to or delivered to Lydall’s Vice President, General Counsel and
Secretary, with a copy to its Vice President of Human Resources, both at Lydall,
Inc., One Colonial Road, P. O. Box 151, Manchester, Connecticut, 06045-0151, and
all notices by the Company to the Recipient may be given to the Recipient
personally or may be mailed to him or her at the last address designated for the
Recipient on the employment records of the Company. For purposes of this
section, the term “mailed” includes electronic delivery methods.

 

(c)          Appointment of Agent. By accepting the Option evidenced by this
Agreement, the Recipient hereby irrevocably nominates, constitutes and appoints
each of Lydall’s Vice President of Human Resources and the Administrative Agent
as his or her agent and attorney-in-fact to take any and all actions and to
execute any and all documents, in the name and on behalf of the Recipient, for
any purpose necessary or convenient for the administration of the Plan and this
Agreement. This power is intended as a power coupled with an interest and shall
survive the Recipient’s death. In addition, it is intended as a durable power
and shall survive the Recipient’s incapacity. Lydall has the right to change the
appointed transfer agent or Administrative Agent from time to time.

 

(d)          Governing Law; Jurisdiction. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of Delaware, excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than the State of Delaware, and
the Recipient agrees to the exclusive jurisdiction of Connecticut courts.

 

(e)          Compliance with Laws. The issuance of Shares pursuant to this
Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state or other securities laws, rules and
regulations (including, without limitation, the provisions of the Securities Act
and the Exchange Act, and any rules and regulations promulgated thereunder) and
any other law or regulation applicable thereto. Lydall shall not be obligated to
issue or deliver to Recipient any Shares pursuant to this Agreement if such
issuance would violate any such requirements.

 

(f)           Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity, legality or enforceability of
the remainder of this Agreement, it being intended that all rights and
obligations of the Company and the Recipient shall be enforceable to the fullest
extent permitted by law.

NETHERLANDS Form of Non-Qual Stock Option Agreement4

 

 

EXHIBIT 10.10

 

 

12. Statute of Limitations. The Recipient hereby agrees that there shall be a
one-year statute of limitations for the filing of any claim relating to this
Agreement or the terms or conditions of the Option. If such a claim is filed
more than one year subsequent to the date on which the Option terminates for any
reason whatsoever, it shall be precluded by this provision, whether or not the
claim has accrued at that time.

 

13.          Data Privacy. The Recipient hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this Agreement by and among, as
applicable, his or her employer or contracting party and Lydall for the
exclusive purpose of implementing, administering and managing his or her
participation in the Plan. The Recipient understands that Lydall holds certain
personal information about him or her, including, but not limited to, his or her
name, home address and telephone number, work location and phone number, date of
birth, hire date, details of all awards or any other entitlement to shares
awarded, cancelled, exercised, vested, unvested or outstanding in the
Recipient’s favor, for the purpose of implementing, administering and managing
the Plan (“Personal Data”). The Recipient understands that Personal Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these third parties may be located in the
Recipient’s country or elsewhere, and that such third party’s country may have
different data privacy laws and protections than the Recipient’s country. The
Recipient understands that he or she may request a list with the names and
addresses of any potential third parties receiving the Personal Data by
contacting in writing the individuals listed in Section 11(b) of this Agreement.
The Recipient authorizes such third parties to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing his or her participation in the Plan.
The Recipient understands that Personal Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Recipient understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the individuals listed in Section 11(b) of this Agreement. The Recipient
understands, however, that refusing or withdrawing his or her consent may affect
his or her ability to participate in the Plan. For more information on the
consequences of Recipient’s refusal to consent or withdrawal of consent, the
Recipient understands that he or she may contact in writing the individuals
listed in Section 11(b) of this Agreement.

 

14. Nature of the Grant. By entering into this agreement and accepting the grant
of the Option, Recipient acknowledges that: (i) the Plan is established
voluntarily by Lydall, it is discretionary in nature and it may be modified,
amended, suspended or terminated by Lydall at any time unless otherwise provided
in the Plan and this Agreement; (ii) the grant of the Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options, even if Options have been
granted repeatedly in the past; (iii) all decisions with respect to future
grants, if any, will be at the sole discretion of the Plan Administrator; (iv)
the Recipient’s participation in the Plan shall not create a right to further
employment with the Recipient’s employer and shall not interfere with the
ability of the Recipient’s employer to terminate the Recipient’s employment
relationship at any time with or without cause; (v) the Recipient’s
participation in the Plan is voluntary; (vi) the Option grant is an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to Lydall or Recipient’s employer, and which is
outside the scope of the Recipient’s employment contract, if any; (vii) the
Option grant is not part of normal or expected compensation or salary for any
purpose including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (viii) in the event that
Recipient’s employer is not Lydall, the grant the Option will not be interpreted
to form an employment contract or relationship with Lydall; and furthermore, the
grant of the Option will not be interpreted to form an employment contract with
Recipient’s employer or any subsidiary or affiliate of Lydall; and (ix) in
consideration of the Option grant, no claim or entitlement to compensation or
damages shall arise from termination of the Option (for any reason whatsoever
and whether or not in breach of local labor laws) and Recipient irrevocably
releases Lydall and his or her employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Agreement, Recipient shall
be deemed irrevocably to have waived his or her entitlement to pursue such
claim.

NETHERLANDS Form of Non-Qual Stock Option Agreement5

 

 

EXHIBIT 10.10

 

IN WITNESS WHEREOF, the undersigned officer of Lydall has executed this
Agreement.

 

  LYDALL, INC.               By: /s/ Dale G. Barnhart     Name: Dale G. Barnhart
    Title: President and Chief Executive Officer

 

 

 



NETHERLANDS Form of Non-Qual Stock Option Agreement6

 

